Title: To George Washington from Alexander Hamilton, 16 August 1794
From: Hamilton, Alexander
To: Washington, George


               
                  Sir,
                  Treasy Departmt Aug: 16. 1794.
               
               It appears probable that advantages will result from giving to the Citizens at large information on the subject of the disturbances which exist in the Western parts of Pennsylvania.
               With this view, if no objection to the measure should occur to you, I would cause a publication to be made of the Report which I had the honor to address to you, dated the 5th instant.  With the most perfect respect &c.
               
                  A. Hamilton.
               
            